Title: From George Washington to Major General Alexander McDougall, 6 April 1778
From: Washington, George
To: McDougall, Alexander



Dr Sir.
Head Quarters [Valley Forge] 6th April 1778.

The presence of Colonel de la Radiere, rendering the Services of Mr Kosciousko, as Engineer at Fish kill, unnecessary—you are to give him immediate orders to join this Army without loss of time—Inclosed is a Packet for Col. Hay Deputy Quarter Master, which you will be so good as to forward immediately by express. I am with great regard and esteem Dear Sir Your most obedt Servt

Go: Washington


however desirous I am of having Mr Kosciousko, here, if he is employed in any special Service by order of Congress or the board of War—the above order you will set aside.

